                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DI STRI CT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:20-cv-19-BO

US WORK.BOATS , LLC,                            )
                                                )
                Plaintiff,                      )
                                                )
        V.                                      )                       ORDER
                                                )
WINDSERVE MARINE, LLC,                          )
                                                )
                Defendant.                      )




        Thi s cause is before the Court on plaintiffs moti on [DE 12] to remand the case to Onslow

County Superior Court. As explained be low, the motion is granted.

                                           BACKGROUND

        US Workboats, LLC fi led a complaint against Windserve Marine, LLC in Onslow County

Superior Court on January 2, 2020. The dispute arises from a contract between the two under which

US Workboats was to build and se ll a 20-meter windfarm service vessel to Wind serve. On January

30, Windserve removed the case to federal court under 28 U.S.C. § 1441 based on complete

diversity. That same day, Windserve also file d a separate breach of contract actio n against US

Workboats in the U.S. District Court fo r the Eastern District of New York.

        US Workboats moves to remand the case to Onslow County. There is no dispute as to the

Court ' s subject-matter jurisdiction. Rather, US Workboats seeks remand pursuant to a forum

selection clause in the contract. Specificall y, paragraph 14 1 of the contract states:



1
 The contract, apparentl y inadvertently, contains two separate paragraphs numbered 14. The firs t
begins on page 9 and is titl ed " 14. Insurance; Indemnification" and contains multiple parts
pertaining to insurance requirements under the contract. The second paragraph 14, which is the
one at issue in this motion, is located on page 12.



             Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 1 of 6
       Purchaser and Seller agree that the laws of the State of North Carolina shall govern
       this Purchase and Sale Agreement. Both parties hereby consent exclusively to
       venue in and jurisdiction of Onslow County Superior Court should any dispute
       an se.

DE 19-3 , at 12. Relying on the plain language of this forum selection clause, US Workboats argues

the case should be remanded.

       Windserve opposes remand but makes no argument that it did not agree to the forum

selection clause in paragraph 14. Rather, Windserve points to a second forum selection clause

contained in the contract in paragraph 21 , which details a three-paii process for dispute resolution.

Part C of paragraph 2 1 states:

       The pa1iies agree that the jurisdiction for any litigation arising out of this Contract,
       including regai·ding the proper interpretation of this Contract, shall be the United
       States District Court for the Eastern District of New York. The parties further agree
       that the law to be applied by the court in resolving any Dispute under this Contract,
       including its interpretation, shall be the federal maritime law of the United States,
       and to the extent that a court may find the federal maritime law of the United States
       to be inapplicable, the law of the State of New York.

Id. at 16. Windserve contends that this forum selection clause makes clear that the company did

not waive its right to remove .

       The remand motion is ful ly briefed and is ripe for disposition.

                                           DISCUSSION

       " [I]n the removal context, an enforceable forum-selection clause essentially operates as an

affirmative defense to removal- subj ect-matter jurisdiction exists, but the forum-selection clause

effects a waiver of the defendant's right to ask the court to exercise that jurisdiction." Bartels by &

through Bartels v. Sab er Healthcare Grp. , LLC, 880 F.3d 668 , 681 (4th Cir. 2018). The party

asserting the forum-selection clause as an affirmative defense to removal- here, US Workboats-

bears the burden of proving it by a preponderance. Id. ; Pfohl v. Saber Healthcare Grp., LLC, 784

F. App'x 137, 139 (4th Cir. 2019).


                                                  2

          Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 2 of 6
        In this case, there is no dispute between the parties that they agreed to the contract and are

bound to its enforceable terms. The disagreement pertains to how the Court should interpret the

two forum selection clauses.

        A federal court applies federal common law when interpreting a forum selection clause.

Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d 643, 650 (4th Cir. 2010). "As an agreement

purporting to modify or waive the venue of a federal court, a forum selection clause implicates

what is recognized as a procedural matter governed by federal law-the proper venue of the court. "

Id. Federal law favors enforcement of forum-se lection clauses. Id. at 649. Moreover, federal law,

in attempting to enforce the parties ' expectations, will look to the law specified in a choice-of-law

clause to clari fy and provide context for any uncertainties with respect to a forum selection clause.

See id. at 650- 51 .

          either party argues that the two forum se lection clauses are in direct conflict, canceling

each other out. Windserve argues that the two should be read together as two "permissive consent

to jurisdiction provisions" not impacting removal. Resp . at 11 , 15 , DE 19. US Workboats argues

that paragraph 14 creates exclusive venue in Onslow County Superior Court, waiving removal.

Because the contract also contains two choice-of-law clauses, the Court cannot look to the choice-

of-l aw clauses for guidance .

        Outside of the removal context, m situations where a party seeks to enforce a forum

se lection clause under 28 U.S.C § 1404(a), the Fourth Circuit has emphasized the importance of

determining whether the clause is permissive or mandatory. BAE Sys. Tech. Sol. & Servs., Inc. v.

Republic of Korea's Def Acquisition Program Admin., 884 F.3d 463, 472 (4th Cir. 2018). "A

mandatory clause requires litigation to occur in a specified forum; a permissive clause permits

liti gation to occur in a specifi ed forum but does not bar li tigation elsewhere." Id. at 470. If a foru m



                                                    3

           Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 3 of 6
selection clause is mandatory, it is entitled to a strong presumption of enforceability. Id. at 471-

72. Permissive forum selection cla uses enjoy no such presumption. Id at 472.

       Given the " strong federal public policy supporting the enforcement of fo rum selection

clauses," BAE Systems, 884 F.3d at 471 , the Com1 is convinced that the presumption of

enforceability afforded to mandatory fo rum selection clauses in the § 1404(a) also applies in the

removal context. Plaintiff bears the burden of demonstrating that defendant waived removal, but

w hen plaintiff demonstrates by a preponderance, Bartels, 880 F.3d at 681, that defendant agreed

to a mandatory forum selection clause, that Court should presume that the clause is enforceable.

       In the case at hand, the Court is confronted with two forum selection clauses-one

mandatory and one permissive. Mandatory fo rum selection clauses are those that contain "specific

language of exclusion ." BAE Sys. , 884 F.3d at 472. Paragraph 14 contains such exclusionary

language: " [b ]oth parties hereby consent exclusively to venue in and jurisdiction of Onslow County

Superior Court should any dispute arise. " Paragraph 2 1, on the other hand, contains no

exclusio nary language . As the Fourth Circuit explained in BAE Systems, " the use of 'shall ' in the

clause does not render it mandatory." Id. at 472 . In addition to the exclusionary language,

paragraph 14 speaks specifi cally to the issues of venue and jurisdiction whereas paragraph 2 1

merely refers generally to "the jurisdiction" for the case. Faced with a contract containing both a

mandatory and a permissive forum selection clause, the Court concludes that the mandatory clause

is enforceable. By consenting to Onslow County Superior Court as the exclusive venue, Windserve

waived its right to remove under 28 U.S.C. § 1441.

       W indserve ' s reading of the clauses as creating two permissive jurisdiction provisions

betrays the plain language of contract- reading out the term "exclusively" -and ignores

distinctions between mandatory and permissive clauses as detail ed by the court in BAE Systems.



                                                 4

          Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 4 of 6
       Enforcing the mandatory forum selection clause also accords with the larger context of

how parties drafted the agreement. US Work boats presented Windserve a copy of the draft contract

that contained the mandatory forum selection clause in paragraph 14 for review and comment.

Diedrich Deel. ,   ~   7- 8, DE 19-1. Windserve reviewed the contract and did not alter or revise

paragraph 14, which it could have done. Id.   ~   9. Instead, Windserve added paragraph 21 - which

it copied from an unrelated contract-to create additional dispute resolution procedures. Id.   ~   11.

Included in the copied paragraph 21 was the permissive forum selection clause. The permissive

clause is thus part of the contract but does not supplant the otherwise enforceable mandatory forum

selection clause that the parties agreed to in paragraph 14.

       Windserve argues that its waiver is not clear and unequivocal. But the Court finds that the

waiver here is at least as clear as it was in Bartels. There, the court determined that a forum

selection clause provi ding that "the county in which the Facility is located shall be the sole and

exclusive venue for any dispute" was an unambiguous waiver of removal because there was no

federa l courthouse in the county in which the facility at issue was located. Bartels, 880 F.3d at

67 1. Here, paragraph 14 is an even more explicit forum selection clause, specifically designating

Onslow County Superior Court. That Windserve and US Workboats also included a permissive

clause for the Eastern District of New York does not change this conclusion.

       To briefl y summarize, US Workboats has demonstrated by a preponderance that

Windserve waived its right to remove. Windserve agreed to a mandatory fo rum selection clause

designating Onslow County Superior Court as the exclusive venue. This forum selection clause is

enforceable, and by agreeing to it- a fact which no party disputes- Windserve waived removal.




                                                   5

          Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 5 of 6
                                       CONCLUSION

       For the aforementioned reasons, the motion to remand [DE 12] is GRANTED. This case

is REMANDED to Onslow County Superior Court. Windserve had an objectively reasonable basis

on which to remove the case, and US Workboats request for attorneys ' fees is DENIED. The Clerk

is DIRECTED to close the case.



       SO ORDERED, this      tr      day of May , 2020.



                                           :r::~E~2:
                                           CHIEF UNITED STATES DIS RICT JUDGE




                                               6

         Case 7:20-cv-00019-BO Document 22 Filed 05/18/20 Page 6 of 6
